Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       February 13, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 HAFID TAHRAOUI, an individual,                                    No. 49625-9-II

                                Appellant,
                                                             UNPUBLISHED OPINION
          v.

 FRANKLIN BROWN; RUSTIN WILDER;
 ERIN ORBITS; JOHN and JANE DOES 1-4
 individually, and in his or her official capacity;
 PIERCE COUNTY, a municipal corporation;
 PIERCE COUNTY SHERIFF, a county
 agency;       and       PIERCE         COUNTY
 PROSECUTOR, a county agency,

                                Respondents.

         BJORGEN, C.J. — Hafid Tahraoui appeals from the superior court’s grant of summary

judgment and award of statutory attorney fees and costs against him in his tort claim for

malicious prosecution. He argues that genuine issues of material fact preclude a grant of

summary judgment and that the superior court improperly awarded statutory attorney fees and

costs.
No. 49625-9-II


       We hold that the superior court properly granted summary judgment and properly

awarded statutory attorney fees to the defendants. We hold also that the superior court erred in

awarding the jury demand fee as a cost. Consequently, we affirm in part and reverse in part.

                                              FACTS

       On May 10, 2008, Tahraoui was at an estate sale at the residence of Charles Pate.

Tahraoui asked Pate how much he wanted for an aluminum trailer hitch, and Pate responded that

it was not for sale. After Tahraoui left, Pate noticed that the trailer hitch was missing. On May

11, Pate called Tahraoui and asked him to return the hitch. Tahraoui told Pate that it would be

inconvenient to return the hitch at that time and that he would return it later. Tahraoui also told

Pate that he had taken the hitch because he felt that he was short-changed at the estate sale and

the hitch served as a compromise. Tahraoui stated that he wanted $100 for its return. Pate then

called law enforcement to report the hitch as stolen.

       On May 11, Deputy Franklin Brown interviewed Pate and another witness, Shawna Fore.

Fore told Brown that she saw Tahraoui place the trailer hitch into his vehicle before he left the

estate sale. Brown then called Tahraoui and left a message stating that he could potentially be

arrested if he did not return the trailer hitch. On May 12, Brown received a phone call from Pate,

who stated that Tahraoui had called him in order to make arrangements to return the trailer hitch.

However, when Brown called Tahraoui, he denied making any arrangements with Pate.

       Also on May 12, Lieutenant Rustin Wilder was notified of an administrative complaint

filed by Taharoui regarding Brown. The complaint alleged that Brown was using his authority

and position as a deputy sheriff to influence a dispute between Pate and Tahraoui. Wilder spoke

with Brown, who relayed that he had no prior knowledge of Pate and that Tahraoui had “spoken


                                                 2
No. 49625-9-II


with the victim and tried to sell the stolen hitch back to the victim for $100.” Clerk’s Papers

(CP) at 44. Wilder interpreted this information as “an admission that [Tahraoui] had the hitch

and was trying to extort money from the victim for recovery of the stolen property.” CP at 44.

Wilder then called Tahraoui to attempt to set up a ruse to have him come to the police station in

order to arrest him. Tahraoui declined to go to the police station.

          On May 23, Tahraoui called Deputy Montgomery Minion to give him his version of the

incident. According to Tahraoui, on May 10 he was at Pate’s estate sale and Pate’s father,

Shelly,1 sold him the trailer hitch and other items for $70. Tahraoui stated that he “gave [Shelly]

one hundred dollars in $20.00 bills and in return got a $100.00 bill.” CP at 38. When Tahraoui

returned home, he noticed that he was missing $100.00 and called Pate to ask if he had seen the

$100.00 bill Shelly had given him. Pate responded that he did not have any $100.00 bills and

that Shelly was the only one handling the cash at the sale. Tahraoui also recounted how on May

11, Pate had called him claiming that he had stolen the trailer hitch.

          After hearing his account, Minion told Tahraoui that his account differed from those of

Pate, Brown, and Wilder and that he would still need to submit the case to the prosecutor’s office

for review. According to Minion, Tahraoui acknowledged that if he returned the hitch to Pate

the incident could likely be resolved and agreed to make arrangements with Pate to return the

trailer hitch. However, at his deposition Tahraoui disputed that he “agreed” to return the hitch.

CP at 129. Tahraoui stated that he “said I’ll think about it, but I never said I will–I will give you

the hitch or made an arrangement to give them the hitch.” CP at 129.




1
    Shelly is also referred to as Pate’s stepfather.

                                                       3
No. 49625-9-II


       In Minion’s report of July 30, 2008, he stated that he had unsuccessfully attempted to

contact Pate for two months despite leaving several messages and that Pate had moved to

Colorado. Consequently, Minion decided to close the case “due to the lack of interest by the

victim.” CP at 62.

       On February 29, 2009, the Pierce County Prosecutor’s Office charged Tahraoui with third

degree theft based on the incident involving Pate. On May 5, the charge was dismissed with

prejudice. On July 11, 2011, Tahraoui filed a complaint against Brown, Wilder, and Minion

(Officers) alleging malicious prosecution. On August 25, 2016 the Officers filed their motion for

summary judgment on Tahraoui’s malicious prosecution claim.

       The superior court granted the Officers’ motion for summary judgment and dismissed

Tahraoui’s claim for malicious prosecution. The court also awarded statutory attorney fees and

costs to the Officers. Tahraoui appeals the summary judgment ruling and award of statutory

attorney fees and costs.

                                            ANALYSIS

                               I. SUMMARY JUDGMENT STANDARDS

       We review a grant of summary judgment de novo, considering all the evidence and

reasonable inferences from the evidence in the light most favorable to the nonmoving party.

Keck v. Collins, 184 Wash. 2d 358, 370, 357 P.3d 1080 (2015). Summary judgment is only

appropriate if no genuine issue exists as to any material fact and the moving party is entitled to

judgment as a matter of law. Id. A material fact is a fact that affects the outcome of the

litigation. Id. at n.2. However, a nonmoving party cannot defeat a motion for summary




                                                 4
No. 49625-9-II


judgment with conclusory statements of fact. Baldwin v. Silver, 165 Wash. App. 463, 471, 269
P.3d 284 (2011).

                                   II. MALICIOUS PROSECUTION

       Tahraoui argues that the superior court erred by dismissing his claim for malicious

prosecution because probable cause for his third degree theft prosecution did not exist as a matter

of law with regard to any of the Officers. We disagree.

       In order to prevail on a claim for malicious prosecution, a plaintiff must show five

elements:

       (1) the prosecution was instituted or continued by the defendant, (2) there was want
       of probable cause for the institution or continuation of the proceeding, (3) the
       proceeding was instituted or continued through malice, (4) the proceeding was
       terminated on the merits in favor of the plaintiff or was abandoned, and (5) plaintiff
       suffered injury as a result of the prosecution.

Youker v. Douglas County, 162 Wash. App. 448, 461, 258 P.3d 60 (2011) A prima facie case of

want of probable cause is established by proof that the proceedings were dismissed in favor of

the plaintiff. Youker, 162 Wash. App. at 461.

       More specifically to this appeal,

       probable cause is deemed established as a matter of law with respect to a given
       defendant [in the tort claim] if it clearly appears that the defendant provided the
       prosecuting attorney with a full and fair disclosure, in good faith, of all the material
       facts known to him or her, and the prosecutor thereupon preferred a criminal charge.

Youker, 162 Wash. App. at 462. A corollary principle is that “if any issue of fact exists as to

whether a malicious prosecution defendant fully and truthfully communicated all the material

facts and circumstances, then the issue of fact must be submitted to a jury.” 162 Wash. App. at

463.



                                                  5
No. 49625-9-II


       As examples of these principles, Youker held that “[t]he undisputed evidence presented

by the County establishes that Deputy White did make a full and fair disclosure, in good faith, of

what was learned in the deputies’ investigation. Probable cause is therefore deemed established

as a matter of law.” 162 Wash. App. at 464. On the other hand, in Bender v. City of Seattle, the

Supreme Court held that the defendant detective had not established probable cause as a matter

of law because the jury had to determine whether the detective’s undisclosed information

gathered during investigation was material to the prosecution’s determination of probable cause.

99 Wash. 2d 582, 595-96, 664 P.2d 492 (1983).

       In this case, it is undisputed that the prosecuting attorney decided to file a third degree

theft charge against Tahraoui based on the police reports created by the Officers in this case.

Therefore, to determine whether probable cause exists with respect to each of the Officers as a

matter of law, we must determine whether the undisputed facts show that the Officer made a full

and fair disclosure of all material facts known at the time.

A.     Deputy Brown

       Tahraoui claims that Brown did not provide the prosecution with a full and fair disclosure

of all the facts known to him at the time when he filed his report. He states that Brown could not

have completed a good faith investigation because only five minutes elapsed from Brown

arriving at Pate’s residence to Brown calling Tahraoui regarding a potential arrest. However,

       [t]he many Washington decisions deeming probable cause to exist in malicious
       prosecution cases have never conditioned it on the defendant’s having undertaken
       a sufficient investigation; it is consistently couched in terms of the defendant’s
       having “made . . . a full and fair disclosure, in good faith, of all the material facts
       known to him.”




                                                  6
No. 49625-9-II


Youker, 162 Wash. App. at 464 (alteration in original) (quoting Bender, 99 Wash. 2d at 593).

Furthermore, Tahraoui has not cited to any authority suggesting that the sufficiency of an

investigation is an element of malicious prosecution. Therefore, the amount of time Brown spent

investigating is irrelevant to whether he made a full and fair disclosure of all material facts

known to him at the time. Similarly, Brown’s failure to elicit Tahraoui’s version of the events or

interview Shelly before considering a potential arrest is not relevant to whether Brown made a

full and fair disclosure of all material facts known at the time.

       Tahraoui’s remaining assertions regarding Brown are conclusory statements that Brown

was biased and that “Brown made a false claim,” which are insufficient to create a genuine issue

of fact for summary judgment. Br. of Appellant at 14; Baldwin, 165 Wash. App. at 471.

Therefore, because Tahraoui has not provided any evidence indicating that Brown had

knowledge of facts material to the theft investigation and failed to disclose those facts, probable

cause exists as a matter of law with respect to Brown’s actions. For that reason, Brown is

entitled to judgment as a matter of law.

B.     Lieutenant Wilder

       Tahraoui claims that Wilder did not conduct an adequate investigation into the theft claim

before attempting to arrest Tahraoui. As stated above, an assertion that law enforcement did not

perform a thorough enough investigation is not determinative as to whether law enforcement

made a full and fair disclosure of all material facts known at the time. Youker, 162 Wash. App. at

464. Although Tahraoui contends that “[s]ince[] Brown’s determination was wrong and unfair;




                                                  7
No. 49625-9-II


Wilder’s decision [to recommend charges] is also wrong and unfair,” Wilder’s decision to rely

on Brown’s investigation does not suggest that Wilder failed to disclose some information

material to the alleged theft incident. Reply Br. of Appellant at 7.

       Therefore, because Tahraoui has not provided any evidence indicating that Wilder had

knowledge of facts material to the theft investigation and failed to disclose those facts, probable

cause exists as a matter of law with regard to Wilder’s actions. For that reason, Wilder is entitled

to judgment as a matter of law.

C.     Deputy Minion

       Tahraoui contends that Minion did not make a full and fair disclosure of all material facts

because Minion “knew or should have known that Tahraoui was innocent.” Br. of Appellant at

17. Tahraoui also argues that Minion did not advise the prosecuting attorney of the absence of

probable cause. However, Tahraoui does not explain why Minion knew or should have known

that Tahraoui was innocent or why probable cause was absent, other than stating that Minion

should have believed his version of the events.

       Therefore, because Tahraoui has not provided any evidence indicating that Minion had

knowledge of facts material to the theft investigation and failed to disclose those facts, probable

cause exists as a matter of law with regard to Minion’s actions. For that reason, Minion is

entitled to judgment as a matter of law.

                                  III. ATTORNEY FEES AND COSTS

       Tahraoui argues that the superior court improperly awarded costs and statutory attorney

fees, including the jury demand fee, to the Officers.




                                                  8
No. 49625-9-II


       Generally, a prevailing party may recover attorney fees authorized by statute, equitable

principles, or agreement between the parties. Landberg v. Carlson, 108 Wash. App. 749, 758, 33
P.3d 406 (2001). We review whether a statute authorizes an award of attorney fees de novo.

Bearden v. McGill, 193 Wash. App. 235, 240, 372 P.3d 138 (2016), review granted, 188 Wash. 2d
1015 (2017).

A.     Timeliness

       Tahraoui maintains that the Officers were required to raise the issue of statutory attorney

fees and costs in their motion for summary judgment and therefore their request for fees is

untimely. Cost bills are due 10 days after the entry of judgment, CR 54(d)(1), although the clerk

is required to tax certain costs in the absence of a cost bill. CR 78(e). The superior court granted

the Officers’ motion for summary judgment on September 30, 2016. On October 10, which was

10 days after the superior court’s order on summary judgment, the Officers submitted a cost bill.

Therefore, the Officers’ request for statutory attorney fees and costs was timely.

B.     Statutory Authority

       Tahraoui also argues that awarding costs to the Officers for the jury demand fee exceeded

the superior court’s authority under RCW 4.84.010(1). We agree.

       The meaning of a statute is a question of law reviewed de novo. Dep’t of Ecology v.

Campbell & Gwinn, L.L.C., 146 Wash. 2d 1, 9, 43 P.3d 4 (2002). In interpreting a statute, our

“fundamental objective is to ascertain and carry out the Legislature’s intent, and if the statute’s

meaning is plain on its face, then the court must give effect to that plain meaning as an

expression of legislative intent.” Campbell & Gwinn, 146 Wash. 2d at 9-10. In determining plain




                                                  9
No. 49625-9-II


meaning, we may examine “the statute in which the provision at issue is found, as well as related

statutes or other provisions of the same act in which the provision is found.” Id. at 10.

       Former RCW 4.84.010(1) (2007) authorizes the prevailing party to recover “filing fees.”

Under CR 38(b), at or before the time a case is called to be set for trial, a party may demand a

trial by jury by serving and filing the demand and by paying the jury fee required by law. Under

former RCW 36.18.016 (2006), a party requesting a 12-person jury must pay a fee of $250. In

this case, the Officers submitted a 12-person jury demand.

       The issue presented is whether a jury demand fee is the sort of “filing fee” that may be

recovered in civil actions as a cost under the statutes noted above. Our Supreme Court has

explained that “[c]osts have historically been very narrowly defined, and RCW 4.84.010 limits

cost recovery to a narrow range of expenses such as filing fees, witness fees, and service of

process expenses.” Hume v. Am. Disposal Co., 124 Wash. 2d 656, 674, 880 P.2d 988 (1994).

Following Campbell & Gwinn, we examine related statutes in attempting to determine the plain

meaning of “filing fees” in former RCW 4.84.010(1). A related statute, former RCW

36.18.016(3)(a), imposes a jury demand fee in civil actions. Former RCW 36.18.016(3)(b), in

turn, authorizes the recovery of a jury demand charge as a cost under RCW 10.46.190 upon

conviction in criminal cases. Neither former RCW 36.18.016(3)(b) nor RCW 10.46.190 purport

to authorize the recovery of a jury demand fee or charge in civil actions.

       Under the canon of construction, expressio unius exclusio alterius est, “‘[w]here a statute

specifically designates the things or classes of things upon which it operates, an inference arises

in law that all things or classes of things omitted from it were intentionally omitted by the

legislature.’” State v. Swanson, 116 Wash. App. 67, 75, 65 P.3d 343 (2003) (quoting Wash.


                                                 10
No. 49625-9-II


Natural Gas Co. v. Pub. Util. Dist. No. 1, 77 Wash. 2d 94, 98, 459 P.2d 633 (1969)). Under this

canon, the express authorization of the recovery of a jury demand fee in criminal actions and the

absence of corresponding authorization for civil actions conveys legislative intent that the jury

demand fee in civil actions is not a “filing fee” recoverable as a cost under former RCW

4.84.010. Therefore, consistently with Campbell & Gwinn, we hold that the plain meaning of

former RCW 4.84.010(1) does not authorize the recovery of a jury demand fee as a cost in civil

actions.

                                         CONCLUSION

        We affirm the superior court’s grant of summary judgment to the Officers. We also

affirm the award of statutory attorney fees, but reverse the award of the jury demand fee to the

Officers as a cost.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Bjorgen, C.J.
 We concur:



 Worswick, J.




 Melnick, J.




                                                11